Appeal from Circuit Court, Hinds County; Dan M. Lee, Judge.
Before SMITH, P. J., and BOWLING and HAWKINS, JJ.
REVERSED & DISMISSED as to Cooper Import. REVERSED as to Western Casualty on the issue of damages alone unless Dr. Yelverton shall within fifteen days after receipt of this Court’s mandate in the trial court, enter a remittitur in the amount of $5,800, reducing the judgment to $4,200. In the event the remittitur is entered, the judgment will be affirmed in the amount of $4,200.
PATTERSON, C. J., ROBERTSON, P. J., and SUGG, WALKER and BROOM, JJ., concur.
LEE, J., took no part.